Appeal from an award of disability compensation under the Workmen’s Compensation Law. Claimant was employed as a secretary in employer’s office. She went out to luncheon with two other employees. After luncheon she did not return directly to her office but went to a bank on a personal errand. She was injured while on her way to the office from the bank before she regained the route she would have followed from her luncheon to the office. Award reversed and claim dismissed, with costs to appellants against the State Industrial Board. Bliss, Schenck and Poster, JJ., concur; Hill, P. J., dissents upon the ground that she had been at a business luncheon and that while she went on a personal errand to the bank on the north side of Chambers street she had returned to Broadway, the street running from the restaurant to her place of employment, and the injury was received there; Heffeman, J., dissents and votes to affirm the award on the employer’s admissions and on the report of injury showing she was engaged in her duties.